Citation Nr: 1525682	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-19 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus and/or ischemic heart disease (IHD).

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus and/or IHD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision.  In June 2012, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014.


The appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

For the reasons expressed below, the matters on appeal-expanded to include entitlement to service connection on a secondary basis-are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

Initially, regarding characterization of the claims on appeal, the Veteran appeared to be claiming direct service connection only when he initially filed his claim in October 2011, as he did not mention any other service-connected disabilities, and, notably, he was not yet service-connected for diabetes.  On his VA Form 9, submitted in June 2014, the Veteran alleged that he has been suffering from neuropathy for "many years," again, without mention of other service-connected disabilities.  However, in May 2015, the Veteran's representative submitted an Informal Hearing Presentation advancing the theory of secondary service connection.  Although the May 2014 Statement of the Case mentioned that service connection may be established on a secondary basis, a discussion of the Veteran's claim on those merits was not included, as the AOJ denied the claims on the basis of no current disability.  
Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, it is not entirely clear from the rating decision and SOC whether the AOJ substantively considered secondary service connection.  To avoid any prejudice to the Veteran, a remand for AOJ consideration of this matter, in the first instance, is warranted.  Bernard, supra.  However, prior to such consideration, the Board finds that further development of this matter is required.

In July 2012, the Veteran underwent a VA examination for diabetes mellitus.  The examiner indicated that the Veteran did not have a diagnosis of diabetic peripheral neuropathy; however, the examination report does not indicate whether any testing was performed in making this determination.   Additionally, as the focus of such examination was to assess the Veteran's diabetes, no specific etiology  opinion regarding the Veteran's claimed neuropathy was rendered.The Veteran's representative has challenged the adequacy of the examination, on the basis that electromyography testing was not performed and that an opinion on secondary service connection was not issued.  Here, the Board notes that, as indicated above, private treatment records show a diagnosis of peripheral neuropathy made in April 2011, during which time nerve conduction testing was performed.  

Given the conflicting evidence as to whether the Veteran has a current diagnosis of peripheral neuropathy, his assertions as to  secondary service connection, along with the Board's general knowledge that neuropathy and diabetes may  be related, , the Board finds that a VA examination, with appropriate testing, and medical etiology opinions addressing the matter of secondary service connection, would be helpdul in resolving  the claims on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include records of evaluation for his peripheral neuropathy.  In this regard, the Board notes that the record does not show that the Veteran receives VA treatment for such; however, he has previously identified private treatment for which the AOJ has obtained such records.   

Accordingly, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3)  (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization for the AOJ to obtain, any pertinent, outstanding private records.  The AOJ's letter should also provide the Veteran with proper notice with respect to establishing service connection on a secondary basis.  In this regard, while a February 2012 advised the Veteran of the evidence and information necessary to substantiate his claims for service connection on a direct basis, he has not been afforded notice regarding secondary service connection.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication the claims should include consideration of all additional evidence added to the claims file since the AOJ's last adjudication of the claims.

As a final point, the Board notes that the March 2012 rating decision appears incomplete, as there is no narrative included.  If there is a more complete document available, the AOJ should upload it to the Veteran's electronic claims file.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Ensure that the entire March 2012 rating decision is uploaded to the Veteran's electronic claims file.

2.Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private(non-VA)records.

In the letter, notify the Veteran of the evidence and information needed  to substantiate claims for  service connection for bilateral lower peripheral neuropathy  secondary to service-connected diabetes mellitus and/or IHD.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After any additional records have been associated with the claims file, arrange for the Veteran to undergo VA neurology examination, by an appropriate physician, for evaluation of his claimed peripheral neuropathy.  .

The contents of the electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to particularly include nerve conduction studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to each lower extremity, the examiner should clearly indicate whether any neuropathy is present, to include claimed peripheral neuropathy.

If so, with respect to each diagnosed disability,  the physician should render an opinion, consistent with sound medical principles as to whether  it is at least as likely as not (a 50 percent or greater probability) that the disability was caused OR is aggravated (worsened beyond natural progression) by the Veteran's service-connected diabetes mellitus and/or IHD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

